         Case 1:18-cr-00303-JMF Document 171 Filed 02/18/21 Page 1 of 1




                                                              February 17, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

RE:    United States v. German Marmolejos
       (S2) 18 Cr. 303 (JMF)

Dear Judge Furman:

       We write on behalf of the parties and in response to the Court’s Order dated February 16,
2021 regarding the March 2, 2021 conference and requesting any updates on German Marmolejos.

        The parties agree that the conference scheduled for March 2, 2021 should be adjourned sine
die and do not have any new information concerning Mr. Marmolejos’s whereabouts. The defense
further submits for the Court’s consideration an ex parte letter that we request leave to file under
seal.

                                                              Respectfully Submitted,



                                                              Andrew J. Dalack, Esq.
                                                              Jennifer E. Willis, Esq.
                                                              Assistant Federal Defenders
                                                              (646) 315-1527

Cc (via ECF): Peter Davis, Esq.                               Counsel for Defendant
              Daniel Nessim, Esq.
              Assistant United States Attorneys

Application GRANTED. The conference is hereby ADJOURNED sine die. The Court will
maintain a copy of Counsel's ex parte letter under seal. The Clerk of Court is directed to
terminate Doc. #170. SO ORDERED.




                                       February 18, 2021
